243 Ga. 441 (1979)
254 S.E.2d 828
HOROWITZ
v.
THE STATE.
34456.
Supreme Court of Georgia.
Submitted January 12, 1979.
Decided April 5, 1979.
Gettle & Fraser, Sherman C. Fraser, for appellant.
John Thompson, Solicitor, William B. Morgan, Assistant Solicitor, Arthur K. Bolton, Attorney General, for appellee.
Mary Beth Westmoreland, amicus curiae.
JORDAN, Justice.
The appellant was tried and convicted for reckless conduct as defined by Code Ann. § 26-2910. He appeals, contending the statute is unconstitutional.
While taking his sports car on a test run through a residential neighborhood at speeds in excess of the posted limit, the appellant lost control of the vehicle and skidded approximately sixty-three feet toward a child standing in his front yard. The appellant contends that the reckless conduct statute is unconstitutional in that it violates the due process provisions of the United States and Georgia Constitutions. Specifically, he asserts that the statute is so vague and indefinite that it fails to apprise persons of the prohibited conduct. The evidence authorized the jury to conclude that by driving recklessly through a residential neighborhood the appellant consciously disregarded the substantial risk that his conduct would endanger the safety of another.
This court finds that the statute is sufficiently definite to give a person of ordinary intelligence fair notice that such conduct is forbidden by the statute.
Judgment affirmed. All the Justices concur.